Martin, J.,

delivered the opinion of the court.
This is an action against the master and owners of the steam-boat Philadelphia, to recover from them the sum of three thousand eight hundred dollars, for this amount of bank notes, whiph were sent in a sealed packet by a passenger on board, and stolen or lost, while the boat was on her passage down the Mississippi river. The plaintiffs are appellants in this court, from a judgment rendered in the District Court, rejecting their claim. The facts of the case, as shown by the evidence, are briefly these: the steam-boat Philadelphia, while on her way down the river, stopped at Vicksburg, where one of the passengers received,from the agents of the plaintiffs, a sealed packet, in which was alleged to be enclosed sundry bank notes, amounting to the sum claimed, and which was to be delivered to the plaintiffs ou his arrival in New-Orleans. This letter or packet was delivered by the passenger to the clerk of the steam-boat, for safe keeping, vyho locked it up in an iron chest. The key was accidentally mislaid, or stolen from his pocket while he was asleep, and the letter or package stolen.
The question presented in this case, appears to us to be simply one of deposit for safe keeping, between the passenger and clerk. This is a kind of contract, which it clearly'.; appears, the clerk had no authority to make, on behalf of the owners or master; a contract in which the depositary does not insure the safety, or become liable for the thing deposited. He promises nothing but ordinary care and diligence.
This was not the contract of a common carrier for hire, to deliver goods at a given place; for the letter or packet was to be returned to the passenger or depositor, at airy time he called for it, during or at the termination of the voyage.
Neither can the defendants be considered as liable for a part of the passenger’s baggage, when separated from the rest. It is impossible to admit, that the owners or master of a steam-boat are liable for the contents of a letter or sealed *85package, which may be delivered lo a cabin or steerage passenger, at any place the boat may stop on-its way, to take in wood, freight or merchandise, or land or receive passengers. The owner of such a letter, incurs no obligation to pay any thing for the transportation of it; neither does he enable the master of the boat to exercise any control or care over it. He cannot, therefore, and neither can the boat or owners, be 53 7 responsible for its safe keeping. 1
The owner of pas,?k0t jsC under n0 obligation to pay lor its trails-portation, when given to a passenger, and the S^"f0°ai¿ssj¡fe keeping.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.